Order entered October 17, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00467-CV

                                   LARRY GREB, Appellant

                                                V.

BRET MADOLE AND CARRINGTON, COLEMAN, SLOMAN & BLUMENTHAL, LLP,
                            Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12734

                                            ORDER
       Appellant’s motion for extension of time to file his reply brief is hereby GRANTED.

Appellant’s reply brief is due to be filed on or before October 22, 2018.


                                                       /s/   DAVID EVANS
                                                             JUSTICE